              Case: 2:21-mj-00121-KAJ Doc #: 3 Filed: 02/24/21 Page: 1 of 1 PAGEID #: 10



                                      United States District Court
                                       Southern District of Ohio
                                  Eastern Division at Columbus, Ohio

United States of America

-vs-                                                              Case No. 2:21-mj-121

Daniel Phillip Heintz


                                       COURTROOM MINUTES
                                          Initial Appearance

U.S. Magistrate Judge Kimberly A. Jolson               Date: February 24, 2021 @ 2:15 p.m.
Deputy Clerk          Jessica Rector                   Counsel for Govt:      Heather Hill
Court Reporter        CourtSmart                       Counsel for Deft(s):   Steve Nolder
Interpreter                                            Pretrial/Probation:    Leticia Vazquez-Villa
Log In                2:13 p.m.                        Log Out                2:20 p.m.


Defendant consents to appear via videoconference.

Defendant advised of rights, charges, and penalties.

Defendant has retained counsel.

Government seeks detention.

Preliminary Exam set for 3/10/21 @ 2:00 p.m.

Detention Hearing set for 2/26/21 @ 10:00 a.m.

Defendant remanded to USMS.
